UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1960


In Re:   WILLIAM TERRENCE CROSS, a/k/a Red,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (2:03-cr-00010-RBS-1)


Submitted:   January 13, 2011               Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Terrence Cross, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William         Terrence          Cross     petitions        for       a    writ     of

mandamus       seeking         an     order      directing        the     district         court    to

reverse       his    conviction            and    alleged         illegal       sentence.           We

conclude that Cross is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary            circumstances.              Kerr    v.     United      States

Dist.     Court,         426    U.S.       394,      402    (1976);       United          States    v.

Moussaoui,         333    F.3d      509,      516-17       (4th    Cir.    2003).           Further,

mandamus      relief       is    available         only     when    the     petitioner        has    a

clear right to the relief sought.                          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                               Mandamus may not be

used as a substitute for appeal.                           In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                           The relief sought by Cross

is not available by way of mandamus.                              Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition

for    writ    of    mandamus         and     deny     Cross’s      motion      to    remand       for

resentencing.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before       the    court       and    argument        would      not   aid     the       decisional

process.

                                                                                PETITION DENIED




                                                   2